January 23, 1998
Dear State Health Official:
This letter highlights new and existing opportunities for outreach to uninsured children.
We share a mutual interest in and commitment to enrolling uninsured children in both
Medicaid and the new State Children's Health Insurance Program (CHIP). An estimated 3
million children are eligible for Medicaid, but remain uninsured. Millions more will be
eligible for CHIP because of historic, bipartisan legislation passed by the Administration
and Congress. Successfully enrolling these eligible but uninsured children is critical to
both the success of these programs and the health of these children; as such, outreach is a
high priority for the President, First Lady, and Department of Health and Human Services.
In this letter, we describe examples of and options for successful outreach and enrollment
and Federal funding available for these activities. Most of these provisions are currently
options within Medicaid or reflect preliminary guidance for CHIP. Two of these
provisions -- expanding the entities that can determine presumptive eligibility and
expanding access to a special fund for outreach -- are proposals in the President's fiscal
year 1999 Budget that would provide nearly $200 million a year in additional Federal
dollars to States that choose to take advantage of these initiatives. If passed, they would
be effective on October 1, 1998.
I. Funding for Outreach
States have several options for receiving Federal matching funds to find and enroll
uninsured children in Medicaid and/or CHIP. Medicaid will match States' expenditures
associated with outreach to Medicaid-eligible children. Similarly, CHIP funds may be
used to pay for outreach to CHIP-eligible children (up to the 10 percent limit, described
below). Because of the importance of outreach, the President's fiscal year 1999 Budget
contains proposed legislation that, if enacted, would provide a higher matching rate for
outreach activities for all children, regardless of their eligibility. This section describes
these options.

Federal Matching of Outreach under Medicaid
There have been questions about what types of outreach activities Medicaid will fund.
The Federal government matches State Medicaid expenditures for outreach activities
that bring potential eligibles into the Medicaid system to determine if they qualify for
Medicaid benefits. These activities include: informing families about Medicaid through
brochures or other promotional material; assisting families in completing Medicaid
applications; and providing the necessary forms and packaging for Medicaid eligibility
determinations. These activities are considered allowable Medicaid administrative
activities for the purpose of Federal matching. Since the Medicaid program is an openended entitlement program, there is no limit on the amount of allowable Medicaid

outreach expenditures States may claim for Federal matching.
Federal Matching of Outreach under CHIP

Title XXI places a strong emphasis on outreach. State child health plans cannot be
approved without a description of how States will educate families, assist them in enrolling
children in the appropriate program, and coordinate health insurance programs across the
State. There are several ways that CHIP outreach expenditures may be matched.
Non-Medicaid CHIP Option Outreach activities related to a non-Medicaid CHIP
program only would be matched from the State's CHIP allotment. States may spend up to
10 percent of their total CHIP expenditures (Federal and State) on non-benefit activities,
including: outreach conducted to identify and enroll eligible children in CHIP;
administration costs; health services initiatives; and other child health assistance. These
expenditures are matched at the enhanced CHIP matching rate and count against both the
10 percent limit and the allotment.
Medicaid CHIP Option Outreach activities related strictly to a Medicaid expansion under
CHIP can be matched either from the State's CHIP allotment or under regular Medicaid, at
the State's option. If a State elects to claim Federal matching for its outreach expenditures
from the CHIP allotment, such Federal payments will count against the State's 10 percent
limit and allotment and will be matched at the enhanced CHIP matching rate. Once the
State reaches its 10 percent limit and/or its CHIP allotment, it may then claim Federal
matching for any additional Medicaid outreach expenditures under the Medicaid program.
States may claim Federal matching for outreach expenditures under the Medicaid program
only if such expenditures are for CHIP-related Medicaid expansion groups. Alternatively,
a State may elect to claim Federal matching for outreach expenditures for CHIP-related
Medicaid expansion groups under the Medicaid program at the regular Medicaid
administrative matching rate. If claimed in this way, Federal payments for these
expenditures would not count against the 10 percent limit or the CHIP allotment.
Joint Medicaid-CHIP Option Joint outreach efforts for Medicaid and CHIP may
similarly be matched by either Medicaid or CHIP. Detailed guidance on these options
was provided in a December 8, 1997 letter to State Health Officials on financial issues.

Enhanced Matching for Children's Outreach Efforts [Proposed Legislation]
In the welfare reform bill that created the Temporary Assistance for Needy Families
(TANF) program, a $500 million Medicaid fund was established to help States ensure that
children and parents losing welfare know about their continued eligibility for Medicaid.
These funds, which are allotted to States, provide an enhanced Federal matching rate for
outreach and administrative costs related to this narrow group of Medicaid-eligible people.
Certain outreach activities are eligible to receive a 90 percent matching rate from the fund.

(See the May 14, 1997 Federal Register notice for details.) Few States, however, have
taken advantage of this fund so far, in part, due to the difficulty of targeting outreach only
to a subset of Medicaid-eligible children.
The President's fiscal year 1999 Budget includes a legislative proposal that, if enacted,
would expand the use of this fund. States would be able to receive a 90 percent matching
rate for outreach activities for all uninsured children, not just those who would have been
eligible for welfare. The Federal funds to cover the extra matching (above Medicaid's
regular matching amount) would come from this fund. In addition, the proposal would
remove the sunset on the fund in 2000 and add another $25 million to assist States with
increased outreach activities.

II. Expanding Sites for Enrolling Children
In the wake of welfare reform, families often misunderstand their children's continued
eligibility for Medicaid. They also may be unsure about differences between Medicaid
and CHIP. Thus, it has become more important than ever that States have and pursue
options to conduct educational activities and enrollment of children in a wider array of
community settings.

Allowing Immediate Medicaid Coverage Through Schools, Head Start, and Child
Care Centers [Proposed Legislation]
The Balanced Budget Act (BBA) of 1997 gave States a new option in Medicaid to grant
"presumptive eligibility" to children. Certain children may receive immediate health care
coverage without having to wait for a full Medicaid eligibility determination. Under this
option, a "qualified entity"and/or its employees may presume that a child is temporarily
eligible for Medicaid if, using preliminary information, family income does not exceed the
State's applicable income eligibility level. The child's parent or guardian has until the end
of the following month to submit a full Medicaid application for the child. Until a final
eligibility determination on that application is made by the State, the child is covered for
Medicaid services. Although the CHIP statute does not expressly provide for presumptive
eligibility, States also could use this option in their eligibility for a CHIP separate State
program.
The BBA defines "qualified entities" as providers of health care items and services under
the Medicaid State plan (including IHS, Tribal and urban Indian health care providers that
participate in a Medicaid State plan) and entities that determine eligibility for Head Start,
WIC and child care subsidies under the Child Care and Development Block Grant. It also
requires that certain costs associated with presumptive eligibility be subtracted from the
State's child health allotment ( see the December 8, 1997 letter on financial issues).

The President's fiscal year 1999 Budget proposes to make this presumptive eligibility
option more flexible and attractive to States. First, it would broaden the definition of
"qualified entities" to include sites such as schools, child care resource and referral centers,
child support enforcement agencies and CHIP eligibility workers. Second, it would
eliminate the requirement that States subtract the costs of presumptive eligibility from their
CHIP allotments. Instead, these costs would be matched as a regular Medicaid State plan
option. Both of these changes would give States greater incentives and flexibility for using
this important authority.

"Outstationing" Eligibility Workers in Communities
Outstationing eligibility workers is a promising outreach strategy for enrolling Medicaid
and CHIP-eligible children. "Outstationing" means locating eligibility workers in places
other than welfare offices to assist with the initial processing of applications. (The final
Medicaid eligibility determination must be made by the appropriate State agency.)
Current Medicaid law requires States to outstation eligibility workers in Federally
qualified health centers and disproportionate share hospitals. States also can receive
Federal matching for outstationing eligibility workers in other locations.
We encourage States to consider outstationing eligibility workers at sites that are
frequented by families with children such as schools, child care centers, churches,
Head Start centers, WIC offices, community centers, Job Corps sites, GED programs,
local Tribal organizations and Social Security offices.

Using Mail-In Applications
One option that allows States to ease the enrollment process is the use of mail-in
applications. Mail-in applications, especially for Medicaid, can significantly reduce the
barriers to enrollment that may occur with requiring in-person applications. Transportation
costs are eliminated, the stigma of going to a social services office is removed, parents will
not have to miss work, and community groups like PTAs and church organizations can
assist in distributing applications and information regarding Medicaid and CHIP. Many,
but not all, States use this option in Medicaid today. We encourage all States to adopt this
option.

III. Simplifying Enrollment
A key to successfully enrolling children at a wide range of sites is a simple application and
enrollment process.

Simplifying the Medicaid Application and Eligibility Process

One barrier to enrollment in Medicaid is the complexity of the application. Some States
have applications over 20 pages long, posing an often insurmountable challenge for
families. We encourage States to develop strategies to simplify these processes by:
preparing a simplified Medicaid application for the eligibility groups that include most
children; using a "less restrictive" eligibility methodology that drops the Medicaid assets
test for children; shortening the Medicaid application form generally; and allowing mail-in
applications. Also, there are few verification requirements under Federal law that are
mandatory. While it is important to maintain program integrity by verifying income,
excessive requirements can deter families from completing the application process.
Medicaid administrative funds can be used to redesign the Medicaid application form.
Attached are some examples of shortened and simplified Medicaid applications used
in some States ( see attachment A).

Using a Single Application for Medicaid and CHIP
We encourage States to use one application for both Medicaid and CHIP. The
advantages of a single application form include a reduction in paperwork for the State
and a simplified process for families potentially eligible for Medicaid or CHIP.
Attachment B includes a model joint application form and its instructions. We also
encourage States to use single applications for health and non-health programs like
TANF.

Eligibility Screening and Enrollment for Medicaid and CHIP
CHIP requires States to ensure that only targeted low-income children are furnished child
health assistance and that children found eligible for Medicaid through screening are
enrolled in Medicaid. At a minimum, State screening processes should assure that all
children who are potentially eligible for Medicaid under the poverty-level-related groups
are identified. The State may initially use a gross income test that compares total family
income to the applicable Medicaid standard. The initial gross income test would
immediately identify children whose family income is low enough that Medicaid eligibility
would be almost certain. A second test would be needed, however, to detect those children
whose gross family income exceeds the Medicaid standard but who are Medicaid-eligible
when income disregards are applied. Without this second test, the State would not be
meeting its responsibility to ensure that children eligible for Medicaid are identified and
enrolled in Medicaid. (Some States have used this technique with simplified Medicaid
applications.) Screening is not required for States that elect to expand Medicaid under
CHIP, because the child's eligibility for regular Medicaid will be determined as part of the
State's eligibility determination process.
The statute clearly says that States must include in their State child health plans a
description of procedures to ensure that children found to be eligible for Medicaid

must be enrolled in Medicaid; a simple referral procedure to Medicaid will not meet
this requirement. The Department of Health and Human Services (DHHS) will be
providing guidance on options to meet this requirement in the near future. Some
examples include:
●
Single State agency for eligibility determination: States can use the Medicaid State
agency to make eligibility determinations for non-Medicaid CHIP expansions as well as
Medicaid CHIP expansions.
●
Joint application for both CHIP and Medicaid: States can use a joint CHIP and
Medicaid application. As noted earlier, DHHS has developed a model application form for
CHIP and Medicaid (see attachment B). States could use interagency agreements to send
applications to the appropriate place for processing.
●
Presumptive eligibility: If the President's fiscal year 1999 Budget proposal is
enacted, States will have the option of allowing their CHIP eligibility workers to make
presumptive Medicaid eligibility determinations as well as CHIP eligibility
determinations. (The final Medicaid eligibility determination must be made by the
appropriate State agency.)

Granting 12-Month Continuous Eligibility
Another way to increase the number of children with health insurance is to grant children
eligibility for Medicaid for a longer period of time. Many families fall in and out of
income eligibility due to job changes or fluctuations in paychecks. The BBA provides
States the option to provide individuals under age 19 with up to 12 months of continuous
eligibility after they are determined eligible for Medicaid, even if there is a change in the
family's income, assets, or size. Under this option, Medicaid eligibility is granted for a
period of up to one year regardless of changes in circumstances. States that use their CHIP
funds for separate State programs can also provide continuous eligibility, since they have
the flexibility to determine how frequently follow-up screening (redetermination) will be
conducted.

IV. Other Outreach Strategies

In addition to expanding sites for enrollment and simplifying the process, States have
used a number of valuable approaches to help them locate children and facilitate their
enrollment in Medicaid and other health programs. This has been especially true for
children who are members of special populations, such as children with special health
care needs, homeless children and migrant children. State strategies to reduce barriers
to enrollment range from advertising on billboards to linking health with other types of
public programs like Head Start. Promising examples of State outreach activities are
described in attachment C.
Summary

Every successful outreach model requires cooperation among diverse entities. Potential
partners for outreach programs include school districts, community-based organizations,
local health and human service providers, Head Start programs and child care centers. In
addition, collaboration between the Federal and State governments, private businesses,
foundations and advocacy groups could also produce creative and effective outreach
initiatives.
We believe that the new children's health insurance program provides a unique
opportunity to ensure that the millions of eligible children are enrolled in public or
private health insurance plans and receive essential health care services. We hope you
will join us in meeting this challenge.
Sincerely,
Nancy-Ann Min DeParle
Administrator
Health Care Financing Administration

Claude Earl Fox, M.D., M.P.H.
Acting Administrator
Health Resources and Service Administration

Attachments
cc:
HHS Regional Directors
HCFA Regional Offices
PHS Regional Offices
TANF State Agencies
Title IV-D Agencies
Child Care Directors
Child Welfare Directors
Ms. Lee Partridge, American Public Welfare Association
Ms. Jennifer Baxendell, National Governors' Association
Ms. Joy Wilson, National Conference of State Legislatures
Ms. Cheryl Beversdorf, Association of State and Territorial Health Officials
Ms. Mary Beth Senkewicz, National Association of Insurance Commissioners

(Attachment A)
EXAMPLES OF SIMPLE MEDICAID APPLICATION FORMS

1) List of States that have simplified the Medicaid Application Process:
2) Delaware's Application (For more information call (302) 577-4901)
3) Georgia's Application (For more information call (404) 656-4479)
4) South Carolina's Application (For more information call (803) 253-6100)

(1) States That Have Simplified the Medicaid Application Process
The following States have taken steps to simplify their Medicaid application processes, by
allowing mail-in applications, shortening the Medicaid application form, or eliminating the
assets test for children or by using a combination of these techniques.
Mail-In Applications (24) Short Application (29) ** No
Assets Test (36) ***
Alabama Alabama Alabama
Alaska * Alaska Alaska
Connecticu Arkansas Arizona
Delaware Colorado Connecticut
District of Columbia Georgia Delaware
Hawaii * Hawaii District of Columbia
Illinois * Illinois Florida
Maine * Indiana Georgia
Massachusetts Iowa Illinois
Michigan (local decision) Kentucky Indiana
Minnesota Michigan Kansas
Mississippi Mississippi Kentucky
Missouri Missouri Louisiana
New Mexico * New Hampshire Maine
North Dakota * New Mexico Maryland
Ohio New York Massachusetts
Oklahoma Ohio Michigan
Oregon Oklahoma Mississippi
Pennsylvania Oregon Missouri
Utah * South Carolina Nebraska

Vermont South Dakota New Hampshire
Virginia Tennessee New Jersey
Washington Texas New Mexico
Wyoming * Utah New York
Vermont North Carolina
Virginia Ohio
Washington Oklahoma
West Virginia Pennsylvania
Wyoming South Carolina
South Dakota
Tennessee
Vermont
Virginia
Washington
West Virginia
Wisconsin

* After the mail-in application is received, the Medicaid agency will conduct a telephone
interview.
** Applications are the same length or shorter than the HCFA model application

*** AR, CA, HI & UT count assets in determining Medicaid eligibility for some
children. Source: Center on Budget and Policy Priorities, August 1997
(Attachment B)
MODEL JOINT APPLICATION FOR CHIP/MEDICAID FOR CHILDREN
Purpose: The attached model joint application can be used for both the Children's Health
Insurance Program (CHIP) and children's Medicaid eligibility (under the children's poverty
level related groups). States could allow individuals to use this form to apply for both
programs and the information on this form would be sufficient for determining which
program a child is eligible for. It includes only that information which is required in all
circumstances and is provided as a base form which a State can adapt to meet its own
needs. As presented, the form is suitable for completion by an intake worker.
Modifications would be required to make the form suitable for direct completion by the
applicant.
Screening: This application will meet the statutory requirement in Title XXI that States
identify children who are eligible for Medicaid.

NOTE: In situations where the State has contracted out the CHIP program eligibility (i.e.,
determinations will be made by non-State employees), this form can be modified to be
used as a pure screening form (or a combination of an application for CHIP and screening
form) by removing all references to Medicaid. The statement about the use of the Social
Security number [33] would be required. Inclusion of the rights and responsibilities section
(without reference to Medicaid), however, would be at State option. Non-State employees
cannot make a determination of Medicaid eligibility. If the form is so modified, in order to
permit the information on the form to be submitted for use in making a Medicaid
determination, the non-State employees could have a separate page for those whom the
screen indicates are Medicaid-eligible. On that page, the individual should consent to
submission of the information as part of a Medicaid application, and accept the rights and
responsibilities outlined on this draft (including a statement under penalty of perjury that
the information provided on the "attached screening form" or "attached CHIP application"
is correct). After this page is completed, the form could be forwarded to the State for a
Medicaid eligibility determination.
Mandatory Information About Medicaid: If a State uses a joint CHIP/Medicaid
application and denies the Medicaid application, then the State must thoroughly inform
the individual about the availability of Medicaid and his or her right to apply for
Medicaid on a basis other than as a poverty-level child. This includes an explanation of
the Medicaid program and the various eligibility groups, the advantages of Medicaid over
CHIP and information about how and where to apply for Medicaid.
Federal Verification Requirements: Under Federal law, there are no verification
requirements pertaining to eligibility for the children's poverty-level-related groups
under Medicaid other than those related to alien status of non-citizens, and the
posteligibility requirements of 1137 pertaining to use of the individual's social security
number and an income and eligibility verification system. Eligibility of a citizen child
may be established on the basis of a declaration under penalty of perjury. States are
permitted to require further verification as a condition of eligibility.
Additional Simplification of Medicaid Eligibility Determination: If the total gross
income of the family is at or below the applicable Medicaid income standard, the
questions in the shaded areas need not be answered. The individual is obviously
income eligible for Medicaid without further information.
Explanation of Certain Fields: There are some questions on the application that
may not elicit all the information needed to make a determination. Under certain
circumstances, additional information will be required. For example:
If the answer to the question about citizenship is no, actual status will need to be
determined, official documents submitted, etc.
If the child has insurance and is Medicaid-eligible, information about the insurance
company and policy number will be needed; and

If the child had medical bills in the last 3 months and is Medicaid-eligible, eligibility
information for the last three months will be needed to establish retroactive eligibility,
in addition to information about the bills.
In addition, the question concerning employment by a public agency in the State is only
needed for CHIP eligibility and is not needed for Medicaid. This field does not ask directly
about the availability and nature of health insurance on the assumption that the eligibility
worker would have access to a list of public agencies which offer State health insurance of
the type which precludes CHIP eligibility. If this is not the case in your State, this field
would need to be expanded.

Examples of State Modifications:
A State may wish to include voter registration; or
A State may want to use this as an application for Medicaid for the adults which would
require additional information about the adults and stock affidavits
concerning assignment of rights and pursuit of support.
A State will need to add a question concerning each individual's resources (assets) if:

the State applies a resource test for the poverty level children; or
●
the State has not chosen to cover children born before 10/1/83 under the poverty level
group AND the State applies a resource test for the optional group of categorically needy
children ("Ribicoff children").
●

CHILDREN’S HEALTH INSURANCE PROGRAM / MEDICAID

JOINT APPLICATION FORM
-- SAMPLE -CHILDREN’S HEALTH INSURANCE PROGRAM / MEDICAID
JOINT APPLICATION FORM [Revised 8/31/98]
I. Person Applying for the Child or
Children
Name
[ 1] FIRST MIDDLE LAST

Home Phone [2]

Home Address

Work
Phone [3]

Apt. # [5]

City [6]

State [7]

Zip [8]

County
[9]

Apt. # [11]

City [12]

State [13]

Zip [14]

County
[15]

[4]Street

Mailing Address
( if different from above)
[10] Street

II. Family Members Living in the Home
(Attach extra sheet if needed)

Children (under
19) living in the
home
NAMES [16]

Adults living in the
home
NAMES [23]

Date
of
Birth
[17]

Citizen
(Yes or
No) [18]

Social Security
Number [24]

Social
Security
Number
[19]

Mother’s
Name
[20]

Covered
by Health
Insurance
other than
Medicaid
[22]

If employed by a public agency in the State, what
agency? [25]

III. Income and Child Care Payments
List all the Income Received by Family Members Listed Above
(Attach Extra Sheet if Needed)

Father’s
Name [21]

Name of person(s)
working

Who provides the money?
[27]

How Often?
[28]

What
amount? [29]

or receiving money* [26]

Employer, program or
person

Weekly, twice a
month, monthly

Before taxes or
any deductions

1.

2.

3.

*Be sure to include all sources of gross income (before taxes) such as wages, dividends &
interest, TANF, SSI annuities, pension, disability, child support, alimony, cash gifts, & other
unearned income.
List the payments made for child care
(or care for an adult who cannot care for himself) so that someone in your household can
work. [30]
Name of person(s) who
works

Name of
Person Care
For

Under
Age 2?

Yes
¨ No ¨

How Often?

What
amount?

IV. Medicaid Questions
Is any child
: [31] Pregnant: Yes
¨ No ¨ In an Institution: Yes ¨ No ¨

Do any of the children have unpaid
medical bills from the last 3 months?
[32] Yes ¨ No ¨

Social Security Number (SSN)

You must give us your SSN in order to receive Medicaid. This is required by section
1137(a)(1) of the Social Security Act and the Medicaid regulations of 42 CFR 435.910.
The Medicaid agency will use the SSN to verify you Income, eligibility, and the
amount of medical assistance payments we will make on your behalf. It is possible that
we will also use the SSN to determine another person’s right to Medicaid or to comply
with Federal law requiring that we release information from Medicaid records. The
information may be matched with the records in other agencies, such as the Social
Security Administration or the Internal Revenue Service. These matches may be done
by computer or on an individual basis.
Rights and Responsibilities
I agree to the release of personal and financial information from this application form and
supporting documents to the agencies that run these programs so that they can evaluate it and
verify eligibility. I understand that the agencies that run the programs will determine
confidentiality of this information according to the federal laws, 42CFR 431.300-431.307.1,
and any applicable federal and state laws and regulations.
Officials from the programs that I, or members of my household, have applied for may
verify all information on this form.
I understand that I must immediately tell the Medicaid agency about any changes in
information on this form.
I understand that I may be asked to provide additional information.
I understand my eligibility will not be affected by my race, color, national origin, age,
disability, or sex, except where this is restricted by law.
I understand that this application is an application for one kind of children’s health benefits
under Medicaid and is not a full Medicaid application. I understand that if I am not found
eligible for this kind of children’s health benefits under Medicaid, I may be eligible for
Medicaid benefits on some other basis and have a right to complete a full Medicaid

application.
I have the right to appeal any decisions made by a local Medicaid program. Information
on the appeals process can be obtained from the local Medicaid agency.
I understand that anyone who knowingly lies or misrepresents the truth or arranges for
someone to knowingly lie or misrepresent the truth is committing a crime which can be
punished under federal law, state law, or both. I understand that I may also be liable for
repaying in cash the value of the benefits received and my be subject to civil penalties.
I certify under penalty of perjury that everything on this application form is the truth as best
I know.

Signature
Date

Date Received by Agency

(Attachment C)

DISCUSSION OF PROMISING OUTREACH STRATEGIES
Significant barriers exist to providing health care coverage for uninsured children and
enrolling them in Medicaid. States and local communities are implementing a variety of
approaches to reducing these barriers. Many States are simplifying the complicated
application forms and enrollment processes, as well as allocating more resources to
developing innovative outreach activities. The Department of Health and Human Services
(DHHS) is prepared to assist States and local communities by facilitating the exchange of
information regarding successful outreach endeavors and information related to
enrollment simplification. The following are examples of promising outreach strategies
currently practiced or being considered in various places.
Implement an 800 hotline number for enrollment information in each State, to
provide information (in appropriate languages) on child health insurance programs,
referrals, and telephone assistance in completing application forms. To the extent possible,
publicize a single number; several 800 numbers may lead to confusion. Most States
already have an effective toll-free hotline through their Title V Maternal and Child Health

●

offices that could be serve as a base for disseminating information relating to Medicaid
and CHIP.
●
Streamline the eligibility process, have simplified application forms in appropriate
languages, and allow application by mail. Ask only for necessary information. Allow for
enrollment on certain evenings and Saturdays at convenient sites. Allow appropriate
entities, especially in remote areas, to determine eligibility presumptively.
●
Use billboards in bus and subway stations and radio stations to publicize the
programs, including information that uninsured children of low-income working parents
may also qualify for Medicaid or CHIP. Place posters (that have been field-tested in that
community ) at locations frequented by target families -- e.g., thrift shops, discount stores,
fast-food restaurants, laundromats, and ethnic festivals.
●
Encourage prenatal care and child health through unified State-wide public service
outreach campaigns which are advertised with an identifiable logo and reader-friendly
materials that appeal to lower-income families.
●
Distribute information about child health insurance programs through child care
centers, Head Start programs, schools, child support enforcement agencies, community
action programs, refugee resettlement programs, TANF offices, family preservation and
support programs, Special Education and Social Security offices -- with materials in
simple, appropriate languages. Also, verbally ask the children in the above settings (as
they take the literature home) to tell their families that they may be eligible for health care.
●
Provide enrollment opportunities at local sites where children receive health care;
school-based health centers are a particularly good vehicle for identifying and enrolling
children in insurance programs.
●
Station eligibility workers in hospitals to assure prompt enrollment of newborns, in
health centers, and at locations where immunizations are provided.
●
Coordinate with other programs, such as TANF, child support enforcement agencies,
family support councils, local Tribes, WIC, food stamps, Title V, free or reduced-price
lunch programs, Head Start, Special Education and Social Security offices.
●
Establish a State-wide computer program, wherein applications for any one public
assistance program will (with the client's permission) be automatically "cross-referred".
●
Develop outreach strategies with local community-based organizations, and have
them assist in outreach efforts, including at events such as community fairs. Word-ofmouth can be the best outreach tool in communities where there is mistrust of the system.
Provide speakers and program information to community, school and religious programs.
●
Use trained, trusted persons within the local community to do eligibility outreach and
to provide assistance to their neighbors in completing application forms.
●
De-stigmatize Medicaid to the extent possible. Some States have addressed this issue
by renaming the program with names such as "Dr. Dynasaur", or "KIDMED" or "Child
Health Plus." Encourage eligibility workers to treat clients with courtesy and respect.
Ensure that the card issued to the family is
free of any perceived "welfare stigma." Have posters reflect a positive image of
Medicaid and those who use Medicaid.
●
Enlist the support of businesses and foundations to provide incentives (e.g., gift
certificates, coupons for free meals or merchandise, movie passes) for families who apply
for and/or use services.

